                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                                                                                         October 16, 2019
                           UNITED STATES DISTRICT COURT
                                                                                        David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

D. C., et al,                                    §
                                                 §
         Plaintiffs,                             §
VS.                                              § CIVIL ACTION NO. 4:19-CV-21
                                                 §
KLEIN INDEPENDENT SCHOOL                         §
DISTRICT,                                        §
                                                 §
         Defendant.                              §

                       MEMORANDUM OPINION AND ORDER

       This case arises under the Individuals with Disabilities Education Act (“IDEA”).

See 20 U.S.C. § 1400, et seq. Pending before the Court is the plaintiffs’ motion for a stay-

put injunction under 20 U.S.C. § 1415(j) and 34 C.F.R. § 300.518. The primary issue

governing disposition of the motion is whether the appropriate stay-put placement

(referred to in the statutes and regulations as the “current educational placement”)

includes a dyslexia intervention program (“DIP”) or other dyslexia services for Plaintiff

D.C.

       Having reviewed the relevant administrative decision, the pertinent caselaw, and

the parties’ well-briefed arguments,1 the Court concludes that D.C.’s current educational

placement does not include the DIP or any other dyslexia intervention services. It is true

that, when D.C.’s due process hearing under 20 U.S.C. § 1415(f) was conducted, his

individualized education program (“IEP”) included placement in the DIP as a student

1
 In addition to the parties’ presentations at oral argument, the Court has considered all of the
parties’ briefing, including their post-hearing supplemental briefing (Dkt. 5, 9, 10, 30, 31-1). The
plaintiffs’ motion to file a supplemental brief (Dkt. 31) is GRANTED.


1/7
with dyslexia. However, the due process hearing officer concluded that the evidence did

not support D.C.’s classification as a dyslexic student and that D.C. derived minimal

educational benefit from the DIP (Dkt. 1-1 at pp. 28–31). Accordingly, the plaintiffs’

stay-put motion (Dkt. 5) is GRANTED to the extent that it seeks an injunction requiring

the defendant, Klein Independent School District (“KISD” or “the District”), to

implement the specific orders contained in Section X of the hearing officer’s opinion

during the pendency of this lawsuit. The motion is DENIED to the extent that it requests

any other relief, including an injunction requiring KISD to implement any dyslexia

intervention program.

   I. DYSLEXIA SERVICES ARE NOT PART OF D.C.’S CURRENT
        EDUCATIONAL PLACEMENT.
      The parties agree that, under 34 C.F.R. § 300.518(d), the hearing officer’s decision

determines the appropriate stay-put placement (Dkt. 5 at p. 10; Dkt. 9 at p. 9); and the

Court agrees with the parties’ reading of that regulation. Where the parties diverge is on

the question of whether the hearing officer meant to order the District to continue D.C.’s

placement in the DIP.

      The hearing officer’s decision explicitly sets out the following parameters:

             1.     The District shall convene an [Admissions, Review & Dismissal, or
                    “ARD”] meeting within 30 school days of the issuance of this
                    decision.

             2.     At the ARD meeting, the District shall modify                     [D.C.’s
                    individualized education program, or “IEP”] in accordance        with the
                    District’s [Full and Individual Evaluation, or “FIE”] to         indicate
                    [D.C.] is eligible for special education as a student with a     Specific
                    Learning Disability in reading comprehension, with               specific



2/7
                     weaknesses in comprehension/knowledge, fluid reasoning, long term
                     memory, and processing speed.

              3.     The District shall provide [D.C.] in his IEP 45 minutes per day of
                     reading instruction focused on reading comprehension and related
                     skills using Read 180 or another peer-reviewed program on which
                     the District and [D.C.’s] parents agree. Instruction shall be provided
                     in a one-on-one setting or in a group of no more than six students at
                     least four school days per week, with the exception of weeks which
                     have fewer than four school days. Extended School Year (ESY)
                     services are neither required nor prohibited by this Order. This shall
                     remain in effect for one calendar year from the date on which the
                     ARD Committee meeting is held, unless [D.C.’s] parents and the
                     District agree to a different arrangement.

              4.     The District shall provide [D.C.] an additional 108 hours of
                     compensatory education in a one-on-one setting focused on reading
                     comprehension and related skills using Read 180 or another peer-
                     reviewed program on which the District and [D.C.’s] parents agree.
                     At the ARD Committee meeting, the District and [D.C.’s] parents
                     shall agree on a schedule for providing these compensatory services.

                     All other requests for relief not specifically stated in these Orders are
                     hereby DENIED.
                     Dkt. 1-1 at pp. 39–40.
       Plaintiffs contend that, because the hearing officer’s opinion did not expressly

order the District to discontinue D.C.’s DIP placement, “the hearing officer was simply

adding services (for reading comprehension), not deleting or substituting them” (Dkt. 31-

1 at p. 3) (emphasis in original). Plaintiffs go on to argue that, “[g]iven the lack of any

explicit order from the hearing officer to cease, stop, or end the dyslexia services, the

Court simply cannot rely on the hearing officer’s order to cease the services during the

pendency of the litigation” (Dkt. 31-1 at p. 3). In effect, Plaintiffs argue that the hearing




3/7
officer implicitly ordered the District to continue the dyslexia services by not explicitly

ordering the District to discontinue the dyslexia services.

       The Court disagrees. Although analogous cases seem to be rare, generally, in

“cases where a court implie[s] a ‘current educational placement’ [in the context of a stay-

put motion], the court or agency below ha[s] expressly deemed the . . . placement

[requested in the stay-put motion] appropriate.” L.M. v. Capistrano Unified School

District, 556 F.3d 900, 903 (9th Cir. 2009) (emphasis added). A close reading of the

hearing officer’s opinion in D.C.’s case reveals that the hearing officer did not expressly

deem dyslexia services appropriate for D.C. Rather, the hearing officer specifically found

that no evaluation data supported D.C.’s classification as a dyslexic student and that D.C.

derived minimal educational benefit from the DIP. Particularly compelling is the hearing

officer’s finding that the District’s plan for D.C. was inadequate precisely because, at the

behest of D.C.’s parents and aunt, the District implemented a plan for D.C. that addressed

dyslexia instead of reading comprehension—even though the District’s own assessments

indicated that D.C. needed a plan that focused on reading comprehension:

              The District assessed [D.C.] and found him to be a student with a Specific
              Learning Disability in the area of reading comprehension, with specific
              weaknesses in comprehension/knowledge, fluid reasoning, long term
              memory, and processing speed.

              ...

              However, at the ARD meeting on February 7, 2018, [D.C.’s] aunt
              convinced the District to adopt the view that [D.C.’s] primary area of need
              was in the area of Dyslexia. No evaluation data supported identifying
              [D.C.] as a student with Dyslexia. The District’s FIE, [D.C.’s parents’]
              expert, and [D.C.’s parents’] outside Dyslexia services provider all did not
              identify [D.C.] as a student with Dyslexia.


4/7
      The only specialized reading program the District recommended for [D.C.]
      was DIP, which is a general education Dyslexia intervention program that
      did not address [D.C.’s] reading comprehension issues.

      ...

      [D.C.’s] aunt insisted that [D.C.] had Dyslexia and required a Dyslexia
      intervention program. The evidence did not support that conclusion. The
      District was aware that evaluation data, classroom observation, and five
      school years of experience working with [D.C.] supported [D.C.’s] needing
      a program to address reading comprehension. The District nevertheless
      implemented a Dyslexia intervention program. The result of this was that
      the District’s program did not sufficiently address [D.C.’s] area of need in
      reading comprehension.

      The District should be commended for its desire to maintain a positive and
      collaborative relationship with [D.C.’s] parents. The District also knew that
      the Dyslexia program would not harm [D.C.]. However, [D.C.] needs a
      program with a focus on reading comprehension to receive a [Free
      Appropriate Public Education]. By giving a veto power to [D.C.’s] parents
      and [D.C.’s] aunt, the District failed to include the opinions of school staff
      who work with [D.C.] daily. They also ignored the expertise of their own
      diagnostician, who could not even fully present her own opinions due to the
      contentious nature of the ARD Committee meetings. The District gave a
      “veto power” to [D.C.’s] parents at the expense of the other key
      stakeholders.

      ...

      [T]he evidence showed [D.C.] did not derive sufficient academic benefit
      from his program [and] that [D.C.] made minimal progress in reading,
      [D.C’s] primary area of need.

      ...

      [T]he District provided a program that was not individualized on the basis
      of assessment and performance and ignored input from the key stakeholders
      other than [D.C.’s] parents and [D.C.’s] aunt. The District failed to address
      [D.C.’s] reading comprehension deficit adequately in its proposed program.
      The District’s failure to address that deficit sufficiently, the deficit by
      reason of which [D.C.] qualifies for special education, is the most important
      factor in the Hearing Officer’s analysis. Therefore, the Hearing Officer


5/7
              concludes that the District did not provide [D.C.] a [Free Appropriate
              Public Education].
              Dkt. 1-1 at pp. 28–31.

       The Court does not read the hearing officer’s opinion to require the District to

continue dyslexia services for D.C. While it is true that the hearing officer did not

explicitly order the District to discontinue those dyslexia services, the best that the

hearing officer could say about providing dyslexia services to D.C. was that the services

did not harm him. An isolated observation that dyslexia services did not in and of

themselves harm D.C. falls far short of an express statement that dyslexia services were

appropriate for him, especially in light of the hearing officer’s specific findings that no

evaluation data supported D.C.’s classification as a dyslexic student; that D.C. derived

minimal educational benefit from the DIP; and that D.C. needed a program focused on

reading comprehension and related skills, such as Read 180 or another peer-reviewed

program. In short, the hearing officer’s statements regarding dyslexia services for D.C.

were not sufficient to make dyslexia services part of D.C.’s current educational

placement for stay-put purposes. See Leonard v. McKenzie, 869 F.2d 1558, 1563–64

(D.C. Cir. 1989) (holding that a private school placement was not a student’s current

educational placement for stay-put purposes when the hearing officer had allowed the

student to finish a prior school year in the private school placement because of procedural

violations committed by the school district but had only expressly found public school

placement appropriate for the student); Zvi D. v. Ambach, 694 F.2d 904, 907–08 (2d Cir.

1982) (same).




6/7
   II.         CONCLUSION

         The plaintiffs’ stay-put motion (Dkt. 5) is GRANTED to the extent that it seeks

an injunction requiring the defendant, Klein Independent School District, to implement

the specific orders contained in Section X of the hearing officer’s opinion during the

pendency of this lawsuit. The motion is DENIED to the extent that it requests any other

relief, including an injunction requiring Klein Independent School District to implement

any dyslexia intervention program.

         SIGNED this day 15th day of October, 2019.


                                               ___________________________________
                                               George C. Hanks Jr.
                                               United States District Judge




7/7
